DETAILED ACTION
This is the First Office Action on the Merits and is directed towards claims 1-3, 5-7, 9-15 and 17-23 as originally amended and/or filed on 12/23/2019.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest effective filing date is 07 January 2019 (20190107).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim to foreign priority under 35 USC 119(b) and 37 CFR 1.55 to CHINESE APPLICATION NUMBER 201910010455.4 filed on 07 January 2019 (20190107). 

This application is a 371 of PCT/CN2019/086408 filed on 05/10/2019.

Information Disclosure Statement
As required by M.P.E.P. 609 [R-07.2015], Applicant's 12/23/2019, 07/31/2020, 05/07/2021 and 08/24/2021 submission(s) of Information Disclosure Statement(IDS)(s) is/are acknowledged by the Examiner and the reference(s) cited therein has/have been considered in the examination of the claim(s) now pending.  A copy of the submitted IDS(s) initialed and dated by the Examiner is/are attached to the instant Office action.
Claim Interpretation
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: for example, only, a first detection module, a first control module, a first receiving module and a second control module in claim 13, an unlocking module in claims 14 and 18, a first and second wireless communication module, a target device, a first determination module and a second 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-23 are vague, indefinite and incomplete in what all is meant by and encompassed by the phrase “an electric vehicle”, because the specification recites:
“[0128] The method for controlling the electric vehicle will be described below in conjunction with specific examples. In this embodiment, the electric vehicle may be an electric motorcycle, an electric bicycle and a portable electric motorcycle.”.  Because the limitation “electric vehicle” connotes “vehicles” that are not an electric motorcycle, an electric bicycle and a portable electric motorcycle and one would not know when a rider is located “on” the electric vehicle when the electric vehicle is a car or truck or four-wheeler.   Since at least the limitation electric vehicle is undefined by the claims, the metes and bounds of the claims are undefined and the claims are vague indefinite and incomplete.

Claims 1-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  

See MPEP § 2172.01.  The omitted elements are: the physical structure or elements that are doing the “detecting” and “controlling” of the electric vehicle.  As set forth in Claims 13-23, at least first and second modules are set forth that are performing the “detecting” and “controlling”.  Amending claims 1-12 to provide sufficient structure or elements to perform the method set forth in claims 1-12 would appear to overcome this rejection.    

Claim 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the image" in the phrase “the image at the predetermined position includes a target image”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 is vague, indefinite and incomplete in how and in what manner a target image is obtained.  
Claim 7 is vague indefinite and incomplete in setting forth the predetermined position.  The claim recites the predetermined position comprises plethora locations on the electric vehicle, however it is not seen how and in what manner the target sensors may be mounted in the disclosed locations.  For example, it would not seem possible to have an infrared sensor located “on a tire” or “in a shock absorber of the vehicle”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 9, 10, 13 and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20080105483 A1 to Dugas; David.

Regarding claim 1 Dugas teaches in for example the Figures reproduced immediately below:

    PNG
    media_image1.png
    385
    456
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    292
    414
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    399
    499
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    579
    498
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    768
    598
    media_image5.png
    Greyscale

and associated descriptive texts including for example, paras:
“[0029] FIG. 1 shows an embodiment of an inventive vehicle, which is a scooter 10. The scooter 10 has two wheels, including a front steerable wheel 12 and a rear drive wheel 14. A propulsion system 27 can include, for example, an electric motor 28, a combustion motor, a combination electric and combustion motor, or other powered motor known in the art, including hybrid power sources that can use fuel cells. The propulsion system 27 is operably connected to at least one wheel 12 or 14, and in some embodiments, to an electrical powering device 42, such as a battery. In some variations, the propulsion system 27 is controlled by a throttle 22, which is "hot" when it has control of the propulsion system 27. The front wheel 12 is steerable by a handle bar 16 having a right handle 20 and a left handle 18, and the scooter 10 can be braked by at least one hand brake lever 24 and 25. In some variations, the scooter can be braked by a foot pedal 200. In some variations, the foot pedal 200 is located on one side of the scooter 10 near the front of a rider's foot, so that a rider could readily press the pedal 200 with the bottom of the rider's foot. “

a method for controlling an electric vehicle 10, comprising: 
under a condition in which the electric vehicle is in unlocked and motor control shielded states see paras:
“[0005] To start the propulsion system on conventional vehicles, an operator usually uses an unlocking device (e.g., a key) to turn a vehicle ignition switch to an ON position..

[0023] The system of the present invention switches the controller between multiple conditions that affect the control, and the state, of the propulsion system. In the deactivated condition, the controller and the sensors preferably off and non-operational. In another of these various conditions, the controller is in a pre-activation condition, which includes, for example, an "initial" condition and a "ready" condition. In some embodiments the "initial" condition includes when an unlocking device is inserted in the ignition, or more preferably, when the unlocking device unlocks the power supply. The "initial" condition preferably includes having the controller powered on and/or the interlock sensors operational, i.e., powered on and able to sense. In a more preferred embodiment, the "initial" condition begins when the interlock sensors are operational. The propulsion system is preferably in a deactivated state when the controller is in the "initial" condition.

[0027] As used herein, the starting process encompasses when the propulsion system is off (i.e., deactivated state) to the time when the throttle activated is "hot" and can be controlled to operate the motor in a predetermined manner, and preferably to have full control over motor power (i.e., activated state). In the deactivated state, the propulsion system is preferably not activatable or not fully activatable, and the steering controls in the embodiment are locked. In alternate embodiments, the start process encompasses any period between which the propulsion system is in the deactivated state and the propulsion system enters the activated state. In certain embodiments, an unlocking device, such as a key, allows the vehicle to enter the deactivated state of the propulsion state, and allows the sensor system to be operable, preferably in the "initial" and/or "ready" conditions.”, 

detecting first predetermined information (from seat sensor 36), wherein the first predetermined information is used for indicating that a rider is located on the electric vehicle in Fig. 4 steps 100 and 105 and paras;
“[0037] Other exemplary sensors associated with operator manipulable portions include a kill button sensor 34 operably connected to, preferably integrated with, and more preferably serving as, the kill button (i.e., the kill switch) 30, a center stand sensor 37 operably connected to the center stand 33, which is preferably retractable, and a seat sensor 36 operably connected to the seat 21 to detect whether the operator is sitting thereon, preferably by means of a pressure activated sensor, a luggage sensor operably connected to a luggage compartment cover to ensure closing, and a pedal sensor operably connected to one or more foot pedals.

[0048] As shown in step 105, the interlock sensors are initiated and send signals to the controller. Upon receiving signals from preferably all of the interlock sensors, the system is satisfied, as shown in step 107, and the controller is placed in the "ready" condition, as shown in step 109. In preferred embodiments, the propulsion system remains in a deactivated state and the throttle is not hot at this step. In preferred embodiments, the controller signals a display to indicate the "ready" condition the operator, as shown in step 111.” 

controlling the electric vehicle to switch from the motor control shielded state to a motor control unshielded state in Fig. 4 step 117 “go” condition in paras:
“[0043] The seat sensor 36, for example, is useful to detect the position of the seat 21 or the presence of the operator on the seat 21, using a pressure activated sensor, for example. In an embodiment in which an area under the seat 21 can be used for storage, the seat 21 can be hinged, removed, slid, or otherwise moved to provide access to the storage area. To ride the scooter 10, however, the seat 21 should be in the closed position, thereby allowing the operator to sit on the seat 11, and the appropriate sensor 36 thus senses that the storage area is closed. In another variation, the seat sensor 36 can be used to sense whether the operator is sitting on the seat 21, thereby indicating that the operator is in a safe position to start the vehicle 10.

[0049] At the same time as the interlock sensors operate, preferably after the interlock sensors are satisfied, and more preferably subsequently to entry of The operator enters a predetermined sequence, the sequence sensors signal the controller. If the signaled sequence matches the predetermined sequence, the system is satisfied, as shown in step 115, and the controller is placed in the activated "go" condition, as shown in step 117. In the "go" condition, the throttle is hot, as shown in step 121, allowing the operator to regulate power to the propulsion system to move the vehicle. Preferably, a messaging system, displays the "go" condition to the operator, as shown in step 119.”; 

receiving a predetermined control signal (from throttle 22) in the motor control unshielded state in para [0049] above “….In the "go" condition, the throttle is hot, as shown in step 121, allowing the operator to regulate power to the propulsion system to move the vehicle.”; and 
controlling a motor of the electric vehicle to rotate according to a rotational speed corresponding to the predetermined control signal of the throttle in Figure 4 step 121, claims 1 and 6 and para:
“1. A propulsion system activation device, comprising: a plurality of sequence sensors each associable with a plurality of user-manipulable portions of a vehicle for sensing positions thereof and transmitting a plurality of sequence signals based on the sensed positions; and a controller having a pre-activation condition and being operably connected to the sequence sensors for receiving the transmitted sequence signals and switching to an activation condition upon receiving the sequence signals in a predetermined sequence, the controller being connectable to a vehicle propulsion system for activating the propulsion system when in the activation condition.
6. The propulsion system activation device of claim 3, wherein the control for driving the vehicle is a throttle control.”.  

“[0027] As used herein, the starting process encompasses when the propulsion system is off (i.e., deactivated state) to the time when the throttle activated is "hot" and can be controlled to operate the motor in a predetermined manner, and preferably to have full control over motor power (i.e., activated state). In the deactivated state, the propulsion system is preferably not activatable or not fully activatable, and the steering controls in the embodiment are locked.”
the propulsion system 27 is controlled by a throttle 22, which is "hot" when it has control of the propulsion system 27.”

Regarding claim 7 and the limitation the method as claimed in claim 1, wherein the under a condition in which the electric vehicle is in unlocked and motor control shielded states, detecting first predetermined information comprises: 
under the condition in which the electric vehicle is in the unlocked and motor control shielded states, detecting the first predetermined information by a target sensor mounted on a predetermined position of the electric vehicle;
the target sensor comprises at least one of the following: 
a pressure sensor see Fig. 1 above, seat sensor 36 in para [0043]:
 “The seat sensor 36, for example, is useful to detect the position of the seat 21 or the presence of the operator on the seat 21, using a pressure activated sensor,“, 



the first predetermined information is used for indicating that a bearing state at the predetermined position is a predetermined state, wherein the predetermined state is at least one of the following: 
the pressure at the predetermined position is greater than or equal to a first target threshold in para [0037]: 

 


the predetermined position comprises at least one of the following:
a position below a seat cushion of the electric vehicle in para [0037]: 
“a seat sensor 36 operably connected to the seat 21 to detect whether the operator is sitting thereon, preferably by means of a pressure activated sensor”, 








Regarding claim 9 and the limitation the method as claimed in claim 1, wherein the receiving a predetermined control signal in the motor control unshielded state comprises: 
in the motor control unshielded state, receiving the predetermined control signal generated by operating a speed control component of the electric vehicle see Fig. 4 step 121 and twist grip throttle 22 which connotes the “speed control component”.  

Regarding claim 10 and the limitation the method as claimed in claim 1, wherein after controlling the motor of the electric vehicle to rotate according to the rotational speed corresponding to the predetermined control signal, the method further comprises: 
under a condition in which the electric vehicle is in unlocked and motor control unshielded states, detecting second predetermined information, wherein the second predetermined information is used for indicating that the rider leaves away from the electric vehicle in Dugas para:
“[0036] A side stand sensor 35 is preferably operably connected to a side stand 31. The side stand 31 is an operator manipulable portion because the operator can retract the side stand 31, such as before driving and preferably during starting, and unfold the side stand 31 to an extended position during rest to stabilize the vehicle 10 when the propulsion system 27 is deactivated, the vehicle is stopped, or the operator dismounts the vehicle 10. Accordingly, in each location, the sensors 34-37 detect whether the corresponding operator-manipulable portion is in a drivable position (e.g., side stand 31 is retracted) or in a stationary position (e.g., side stand 31 is extended). Preferably, if the sensors 34-37 detect a drivable position, the sensors 34-37 send signals to a controller 40 indicating that the parameter is satisfied.”; and 

controlling the electric vehicle to switch from the motor control unshielded state to the motor control shielded state in para [0036]:
“… Accordingly, in each location, the sensors 34-37 detect whether the corresponding operator-manipulable portion is in a drivable position (e.g., side stand 31 is retracted) or in a stationary position (e.g., side stand 31 is extended). Preferably, if the sensors 34-37 detect a drivable position, the sensors 34-37 send signals to a controller 40 indicating that the parameter is satisfied.”.

Wherein it is understood that the second predetermined information connotes the sensors detecting that the rider is away.  See also Fig. 5, wherein the rider leaving away from the electric vehicle causes one or more interlocks to be satisfied in step 231.    

Regarding claim 13 and the limitation an electric vehicle, comprising: 

wherein the first predetermined information is used for indicating that a rider is located on the electric vehicle see the seat sensor 36 and para [0043] “the seat sensor 36 can be used to sense whether the operator is sitting on the seat 21,”; 
a first control module, configured to control the electric vehicle to switch from the motor control shielded state to a motor control unshielded state see controller 40 in para [0042]” In another embodiment, the signal between the plurality of interlock sensors 34-37 travels serially through each of the plurality of interlock sensors 34-37 successively until received by the controller 40, which then switches the condition of the controller 40, preferably from an "initial" condition to the "ready" condition. “; 
a first receiving module, configured to receive a predetermined control signal in the motor control unshielded state see the throttle 22 in para [0044]; and 
a second control module, configured to control a motor of the electric vehicle to rotate according to a rotational speed corresponding to the predetermined control signal see propulsion system 27 in para [0029] wherein it is understood that the propulsion system comprises a control module to operate the motor based on the operators signals from the twist throttle 22.  

Regarding claim 19 and the limitation the electric motor as claimed in claim 13, wherein the first detection module comprises: 


Regarding claim 20 and the limitation the electric motor as claimed in claim 13, wherein the first6 PN109090_NENBreceiving module comprises: 
a receiving unit, configured to receive, in the motor control unshielded state, the predetermined control signal generated by operating a speed control component, i.e. twist grip throttle 22 of the electric vehicle see the teachings of Dugas paras:
“[0029] FIG. 1 shows an embodiment of an inventive vehicle, which is a scooter 10. The scooter 10 has two wheels, including a front steerable wheel 12 and a rear drive wheel 14. A propulsion system 27 can include, for example, an electric motor 28, a combustion motor, a combination electric and combustion motor, or other powered motor known in the art, including hybrid power sources that can use fuel cells. The propulsion system 27 is operably connected to at least one wheel 12 or 14, and in some embodiments, to an electrical powering device 42, such as a battery. In some variations, the propulsion system 27 is controlled by a throttle 22, which is "hot" when it has control of the propulsion system 27 

[0044] In the embodiment shown in FIG. 2, the handle bar 16 has a twist grip throttle 22 located on the right handle 20” and claim 6:

“6. The propulsion system activation device of claim 3, wherein the control for driving the vehicle is a throttle control.”.  

Regarding claim 21 and the limitation the electric motor as claimed in claim 13, wherein the electric vehicle further comprises: 

wherein the second predetermined information is used for indicating that the rider leaves away from the electric vehicle; and 
a third control module, configured to control the electric vehicle to switch from the motor control unshielded state to a motor control shielded state see Dugas  Figures 4-6 and paras:
“[0036] A side stand sensor 35 is preferably operably connected to a side stand 31. The side stand 31 is an operator manipulable portion because the operator can retract the side stand 31, such as before driving and preferably during starting, and unfold the side stand 31 to an extended position during rest to stabilize the vehicle 10 when the propulsion system 27 is deactivated, the vehicle is stopped, or the operator dismounts the vehicle 10. Accordingly, in each location, the sensors 34-37 detect whether the corresponding operator-manipulable portion is in a drivable position (e.g., side stand 31 is retracted) or in a stationary position (e.g., side stand 31 is extended). Preferably, if the sensors 34-37 detect a drivable position, the sensors 34-37 send signals to a controller 40 indicating that the parameter is satisfied.” And 

“[0055] FIG. 6 further describes an exemplary embodiment involving the functionality of the sequence sensors, which, if satisfied, switch the controller from the "ready" condition to the activated "go" condition. At step 301, the controller is preferably in the "ready" condition. In some variations, however, the vehicle may be in a deactivated condition at the start of the sequence sensing. 
[0056] In the illustrated embodiment, the predetermined sequence that switches the condition of the propulsion system includes squeezing and holding the left brake, squeezing and holding the right brake, and releasing the brake levers. In other embodiments, the sequence may be modified in any manner, including changes in the order of the steps, addition/deletion of steps, and/or changes in the location of the sequence sensors and on operator manipulable portions of the vehicle. In this embodiment, in accordance with the predetermined sequence, the operator squeezes and holds the left brake lever, as 

[0058] If the operator uses an improper sequence, as shown in step 321, the controller detects a sequence error, as shown in step 319, and the controller preferably remains in "ready" condition, as shown in step 301. In an alternative embodiment, the controller returns to a deactivated condition after the error is processed.”.  

Wherein it is understood that if the sensors detect an “undrivable position” controller 40 indicates that the parameter is “not satisfied” and returns the vehicle to a deactivated condition because the sensors have sensed the “dismount”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 5, 6, 14, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20080105483 A1 to Dugas; David as applied to the claims above in view of US 20170004712 A1 to Yang; Cheng-Hsien.

Regarding claim 2 Dugas does not appear to expressly disclose and the limitation wherein before detecting the first predetermined information, the method further comprises: 
under a condition in which the electric vehicle is locked, when target information matched with a stored target account number is detected, unlocking the electric vehicle. 

Yang teaches in the figure below:


    PNG
    media_image6.png
    514
    650
    media_image6.png
    Greyscale

And associated descriptive texts that it was known in the “regional electric vehicle sharing” art to under a condition in which the electric vehicle is locked, when target information (inputting account number and password) matched with a stored target account number is detected (by remote system management server 11), unlocking the electric vehicle (unlock the tires of the electric vehicle 3) in for example, claim 1 and para:
“[0017] A regional electric vehicle sharing and management method tied to the regional electric vehicle sharing and management system comprises user logging into the electric vehicle renting mobile application of the mobile device 41 by inputting account number and password, and connecting to the remote system management server 11, confirming the electric vehicle 3 to rent by using the mobile device 41 to scan the Quick Response Code (QR code) of the electric vehicle 3 or by inputting the serial number of the electric vehicle 3, and submit an electric vehicle renting request to the remote system management server 11; the remote system management server 11 confirming the member identity, using permission and credit data based on the account number and password entered by the user when logging into the system; specifically, if the credit data of the user does not contain any debt record or is not abnormal, and the usage status of the electric vehicle 3 is “authorization required”, the remote system management server 11 will accept the electric vehicle renting request, and change the usage status of the electric vehicle 3 from “authorization required” to “renting approved”; and the remote system management server 11 will connect the vehicle control system controlling the electric vehicle 3 to open the compartment of the electric vehicle 3, activate the power drive of the electric vehicle 3, and unlock the tires of the electric vehicle 3, so that the user can take the car key placed inside the compartment and start the electric vehicle 3 for a ride.” . 

Accordingly, the prior art references teach all of the claimed elements were known.

The combination of the known elements is achieved by a known method of unlocking a regional electric vehicle using an account number. 



Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Yang to the prior art of Dugas as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 5 and the limitation the method as claimed in claim 2, wherein the unlocking the electric vehicle comprises: connecting a power supply circuit powered by a power source of the electric vehicle for the motor by using a switch circuit, i.e. ignition switch 76 of the electric vehicle to unlock the electric vehicle see Dugas paras:
“[0005] To start the propulsion system on conventional vehicles, an operator usually uses an unlocking device (e.g., a key) to turn a vehicle ignition switch to an ON position. 

[0027] “… In certain embodiments, an unlocking device, such as a key, allows the vehicle to enter the deactivated state of the propulsion state, and allows the sensor system to be operable, preferably in the "initial" and/or "ready" conditions. “,

“[0032] FIG. 3 shows an exemplary rider display console 70 for the scooter 10. The rider display console 70 includes a speedometer 74 and other vehicle performance gauges, such as a RPM meter 75, as well as an ignition switch 76… 

as shown in step 100, a key is inserted, as shown in step 101, and turned to initiate system activation, as shown in step 103. In preferred embodiments, the activation of the system corresponds to the "initial" condition of the controller and a deactivated state of the propulsion system in which the throttle is non-functional and cannot operate the propulsion system, i.e., the throttle is not hot.”  

Further, it is considered that the limitation “switch circuit” is an equivalent technique taught by the circuits in the prior art that perform an electronic unlocking of the vehicle.  See Yang para [0017] “car key”, etc.  As such, it would have been obvious to substitute the techniques for each other per the following Case law:

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)
“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”


Regarding claim 6 and the limitation the method as claimed in claim 1, wherein before detecting the first predetermined information, the method further comprises: 
under a condition in which the electric vehicle is in locked and kickstand folded states see Dugas Fig. 5 steps 209, 221, 223, 225 and 227 and then Figure 4 steps 113-121, 
when target information matched with a stored target account number is detected, unlocking the electric vehicle see the teachings of Yang in the rejection of corresponding parts of claim 2 above incorporated herein.  

Accordingly, the prior art references teach all of the claimed elements were known.



Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the electric vehicle of Dugas would be able to be unlocked by an approved renter. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Yang to the prior art of Dugas as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 14 and the limitation the electric motor as claimed in claim 13, wherein the electric vehicle further comprises: 
an unlocking module, configured to unlock, before the first predetermined information is detected, under a condition in which the electric vehicle is locked and when target information matched with a stored target account number is detected, the electric vehicle see the teachings of Yang para:
para [0017]:
“…the remote system management server 11 confirming the member identity, using permission and credit data based on the account number and password entered by the user when logging into the system; specifically, if the 3 is “authorization required”, the remote system management server 11 will accept the electric vehicle renting request, and change the usage status of the electric vehicle 3 from “authorization required” to “renting approved”; and the remote system management server 11 will connect the vehicle control system controlling the electric vehicle 3 to open the compartment of the electric vehicle 3, activate the power drive of the electric vehicle 3, and unlock the tires of the electric vehicle 3, so that the user can take the car key placed inside the compartment and start the electric vehicle 3 for a ride”; 

Wherein it is understood that activating the power drive also “unlocks” the vehicle.
  
Accordingly, the prior art references teach the claimed elements above were known elements.

The combination of the known elements is achieved by a known method of unlocking a regional electric vehicle using an account number. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the electric vehicle of Dugas would be unlocked by an approved renter. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Yang to the prior art of Dugas as explained 

Regarding claim 17 and the limitation the electric motor as claimed in claim 14, wherein the unlocking module comprises: 
a connection module, configured to connect a power supply circuit powered by a power source of the electric vehicle for the motor by using a switch circuit of the electric vehicle to unlock the electric vehicle see Dugas paras:
“[0005] To start the propulsion system on conventional vehicles, an operator usually uses an unlocking device (e.g., a key) to turn a vehicle ignition switch to an ON position. 

[0027] “… In certain embodiments, an unlocking device, such as a key, allows the vehicle to enter the deactivated state of the propulsion state, and allows the sensor system to be operable, preferably in the "initial" and/or "ready" conditions. “,

“[0032] FIG. 3 shows an exemplary rider display console 70 for the scooter 10. The rider display console 70 includes a speedometer 74 and other vehicle performance gauges, such as a RPM meter 75, as well as an ignition switch 76… 

[0046] FIG. 4 presents an overview flow diagram of the safety process, including the interlock and sequence sensors. Preferably after the vehicle is mounted by one or more operators, as shown in step 100, a key is inserted, as shown in step 101, and turned to initiate system activation, as shown in step 103. In preferred embodiments, the activation of the system corresponds to the "initial" condition of the controller and a deactivated state of the propulsion system in which the throttle is non-functional and cannot operate the propulsion system, i.e., the throttle is not hot.”  

Further, it is considered that the limitation “switch circuit” is an equivalent technique taught by the circuits in the prior art that perform an electronic unlocking of the vehicle.  See Yang para [0017] “car key”, etc.  As such, it would have been obvious to substitute the techniques for each other per the following Case law:

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)
“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”.  


Regarding claim 18 and the limitation the electric motor as claimed in claim 13, wherein the electric vehicle further comprises: 
an unlocking module, configured to unlock, under a condition in which the electric vehicle is in locked and kickstand folded states see the teachings of Dugas above with regard to side stand 31 and center stand 33 in Fig. 1 and para [0034] and sensors 35 and 37 in para [0037], when target information matched with a stored target account number is detected, the electric vehicle see the teachings of Yang above with regard to unlocking the electric vehicle incorporated herein, wherein it is understood that activating the power drive also “unlocks” the vehicle.
  
Accordingly, the prior art references teach the claimed elements above were known elements.

The combination of the known elements is achieved by a known method of unlocking a regional electric vehicle using an account number as taught by Yang. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the electric vehicle of Dugas would be unlocked by an approved renter. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Yang to the prior art of Dugas as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Claims 3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20080105483 A1 to Dugas; David as applied to the claims above in view of US 20170004712 A1 to Yang; Cheng-Hsien as applied to the claims above and further in view of US 20190077368 A1 to Hwang; Eon Du.

Regarding claim 3 and the limitation the method as claimed in claim 2, wherein before unlocking the electric vehicle, the method further comprises: 
receiving, via a first wireless communication module of the electric vehicle see Yang Para [0013]:
“[0013] The vehicle control system is provided with a microcontroller, a GPS tracker and a wireless telecommunication device they are electrically connected to each other. The microcontroller is used for corresponding to control settings and data transmissions; the GPS tracker is used to obtain the coordinate information of the vehicle location or traveling path of the electric vehicle 3; and the wireless telecommunication device can have access the Internet via a telecommunication network.”, 


“[0014] The system management server 11, the system backup server 12, the battery exchange devices 2, the electric vehicles 3, the mobile devices 41 or the computers 42 can be connected to each other via the Internet for data transmission. “, 

wherein the input signal carries account number information of a reference account number bound to the second wireless communication module in para:
“[0017] A regional electric vehicle sharing and management method tied to the regional electric vehicle sharing and management system comprises user logging into the electric vehicle renting mobile application of the mobile device 41 by inputting account number and password, and connecting to the remote system management server 11, confirming the electric vehicle 3 to rent by using the mobile device 41”; and 

under a condition of determining that the account number information is the target information, determining that the target information is detected in para [0017]:
“…the remote system management server 11 confirming the member identity, using permission and credit data based on the account number and password entered by the user when logging into the system; specifically, if the credit data of the user does not contain any debt record or is not abnormal, and the usage status of the electric vehicle 3 is “authorization required”, the remote system management server 11 will accept the electric vehicle renting request, and change the usage status of the electric vehicle 3 from “authorization required” to “renting approved”; and the remote system management server 11 will connect the vehicle control system controlling the electric vehicle 3 to open the compartment of the electric vehicle 3, activate the power drive of the electric vehicle 3, and unlock the tires of the electric vehicle 3, so that the user can take the car key placed inside the compartment and start the electric vehicle 3 for a ride”; 




The combination of the known elements is achieved by a known method of unlocking a regional electric vehicle using an account number. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the electric vehicle of Dugas would be unlocked by an approved renter. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Yang to the prior art of Dugas as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

The combination of Dugas and Yang above do not appear to expressly disclose detecting biological characteristic information within a predetermined detection area via a detection module of the electric vehicle; 

2PN109090_NENBdetecting biol	and under a condition of determining that the detected biological characteristic information is the target information, determining that the target information is detected.

In the art of biological authentication Hwang teaches detecting biological characteristic information within a predetermined detection area via a detection module of an electric vehicle in for example, para:
“[0094] In addition, the vehicle may be configured to perform user authentication (for the first user) by using speech recognition, fingerprint recognition, iris recognition, and recognition of authentication for a terminal device of a second user, and when the user authentication is completed, unlock the P stage locking.”; 

2PN109090_NENBdetecting biol	
and under a condition of determining that the detected biological characteristic information is the target information, determining that the target information is detected in para [0094] above “when the user authentication is completed, unlock the P stage locking.”.

Accordingly, the prior art references teach the claimed elements above were known elements.

The combination of the known elements is achieved by a known method of unlocking an electric vehicle using biological authentication such as speech, fingerprint or iris of a user. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the electric vehicle of Dugas would be unlocked by approved biological information. 


In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)
Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Hwang to the prior art combination of Dugas and Yang as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 15 and the limitation the electric motor as claimed in claim 14, wherein the electric vehicle further comprises: 
a second receiving module, configured to receive, before the electric vehicle is unlocked, via a first wireless communication module of the electric vehicle, an input signal sent by a target device having a second wireless communication module via the second wireless communication module, wherein the input signal carries account5 PN109090_NENBnumber 
a first determination module, configured to determine, under a condition of determining that the account number information is the target information, that the target information is detected see the teachings of corresponding parts of Yang in the rejection of claim 14 above incorporated herein; and;
or, a second detection module, configured to detect, before the electric vehicle is unlocked, biological characteristic information within a predetermined detection area via a detection module of the electric vehicle see the teachings of Hwang in the rejection of corresponding parts of claim 3 above incorporated herein; and, 
a second determination module, configured to determine, under a condition of determining that the detected biological characteristic information is the target information that the target information is detected see the teachings of Hwang in the rejection of corresponding parts of claim 3 above incorporated herein.  

Accordingly, the prior art references teach the claimed elements above were known elements.

The combination of the known elements is achieved by a known method of unlocking an electric vehicle using account information and or biological authentication such as speech, fingerprint or an iris of a user. 



Further, these are considered an equivalent technique for those taught by the prior art.   As such, an express suggestion to substitute the biological information for the account information need not be present because it would have been obvious to one of ordinary skill in the art per the following case law:  
In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)
Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Yang and Hwang to the prior art of Dugas as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20080105483 A1 to Dugas; David as applied to the claims above in view of US 9963106 B1 to Ricci; Christopher P.

Regarding claim 7 and the limitation the method as claimed in claim 1 see the teaching of Dugas in the rejection of corresponding parts in claim 1 above, wherein the under a condition in which the electric vehicle is in unlocked and motor control shielded states, detecting first predetermined information comprises: 
under the condition in which the electric vehicle is in the unlocked and motor control shielded states, detecting the first predetermined information by a target sensor mounted on a predetermined position of the electric vehicle;
the target sensor comprises at least one of the following: 
a pressure sensor see Dugas Fig. 1 above, seat sensor 36 in para [0043] “The seat sensor 36, for example, is useful to detect the position of the seat 21 or the presence of the operator on the seat 21, using a pressure activated sensor,“, 
an infrared sensor see the teachings of Ricci:
Col. 2, lines 12+ “(14) Embodiments can provide an intelligent vehicle that can automatically determine and allow access, control, programming, etc., based on an authentication of one or more users associated with the vehicle. Authentication may utilize any authentication technique including facial recognition (of users inside and/or outside of a vehicle), trusted device recognition (e.g., determining a user in proximity to the vehicle has a trusted key set by a vehicle administrator, etc.), voice recognition, heat signature, etc., and/or combinations thereof. This authentication may be transferred or assigned to users other than an owner of the vehicle (e.g., via a token sent from the vehicle to a mobile device of another, etc.).

Col. 9, lines 55+ “(38) The infrared (IR) sensors 336 may include one or more components configured to detect image information associated with an environment of the vehicle 100. The IR sensors 336 may be configured to detect targets in low-light, dark, or poorly-lit environments. The IR sensors 336 may include an IR light emitting element (e.g., IR light emitting diode (LED), etc.) and an IR photodiode. In some embodiments, the IR photodiode may be configured to detect returned IR light at or about the same wavelength to that emitted by the IR light emitting element. In some embodiments, the IR sensors 336 may include at least one processor configured to interpret the returned IR light and determine locational properties of targets. The IR sensors 336 may be configured to detect and/or measure a temperature associated with a target (e.g., an object, pedestrian, other vehicle, etc.). Examples of IR sensors 336 as described herein may include, but are not limited to, at least one of Opto Diode lead-salt IR array sensors, Opto Diode OD-850 Near-IR LED sensors, Opto Diode SA/SHA727 steady state IR emitters and IR detectors, FLIR® LS microbolometer sensors, FLIR® TacFLIR 380-HD InSb MWIR FPA and HD MWIR thermal sensors, FLIR® VOx 640×480 pixel detector sensors, Delphi IR sensors, other industry-equivalent IR sensors and/or systems, and may perform IR visual target and/or obstacle detection in an environment around the vehicle 100 using any known or future-developed standard and/or architecture.”

Col. 18, lines 50+ “(82) Authentication may utilize any authentication technique including facial recognition (of users inside and/or outside of a vehicle), trusted device recognition (e.g., determining a user in proximity to the vehicle has a trusted key set by a vehicle administrator, etc.), voice recognition, heat signature, etc., and/or combinations thereof. This authentication may be transferred or assigned to users other than an owner or operator of the vehicle (e.g., via a token sent from the vehicle to a mobile device of another, etc.).” and 

a barometric pressure sensor see Ricci Col. 7, lines 30+:
“(32) The orientation sensor 312 may include one or more sensors configured to determine an orientation of the vehicle 100 relative to at least one reference point. In some embodiments, the orientation sensor 312 may include at least one pressure transducer, stress/strain gauge, accelerometer, gyroscope, and/or geomagnetic sensor. Examples of the navigation sensor 308 as described herein may include, but are not limited to, at least one of Bosch Sensortec BMX 160 series low-power absolute orientation sensors, Bosch Sensortec BMX055 9-axis sensors, Bosch Sensortec BMI055 6-axis inertial sensors, Bosch Sensortec BMI160 6-axis inertial sensors, Bosch Sensortec BMF055 9-axis inertial sensors (accelerometer, gyroscope, and magnetometer) with integrated Cortex M0+ microcontroller, Bosch Sensortec BMP280 absolute barometric pressure sensors, Infineon TLV493D-A1B6 3D magnetic sensors, Infineon TLI493D-W1B6 3D magnetic sensors, Infineon TL family of 3D magnetic sensors, Murata Electronics SCC2000 series combined gyro sensor and accelerometer, Murata Electronics SCC1300 series combined gyro sensor and accelerometer, other industry-equivalent orientation sensors and/or systems, and may perform orientation detection and/or determination functions using any known or future-developed standard and/or architecture.”;


the pressure at the predetermined position is greater than or equal to a first target threshold see the seat sensor of Dugas para [0043] “The seat sensor 36, for example, is useful to detect the position of the seat 21 or the presence of the operator on the seat 21, using a pressure activated sensor,“, 
the image at the predetermined position includes a target image see Ricci Col. 18, lines 50+ above with regard to the “heat signature”, and 
the barometric pressure at the predetermined position is greater than or equal to a second target threshold see Ricci Col. 7, lines 30+:
“(32) The orientation sensor 312 may include one or more sensors configured to determine an orientation of the vehicle 100 relative to at least one reference point”: and
the predetermined position comprises at least one of the following:
a position below a seat cushion of the electric vehicle see the seat sensor of Dugas, 
Regarding the following limitations, it is considered that Ricci expressly teaches the sensors can be located in any position of the vehicle which would obviously include a position on a pedal of the electric vehicle, 
a position on each of shifters at two sides of a handlebar of the electric vehicle, 
a vehicle body portion in front of the seat cushion of the electric vehicle, 
a position on a tire of the electric vehicle, 

a position in a shock absorber of the electric vehicle because of the teachings of Ricci Col. 4, lines 19-23:
“While shown associated with one or more areas of a vehicle 100, it should be appreciated that any of the sensors and systems 116A-K, 112 illustrated in FIGS. 1 and 2 may be disposed in, on, and/or about the vehicle 100 in any position, area, and/or zone of the vehicle 100.” And 
Col. 29. Lines 1-5:
“...It will be appreciated from the preceding description, and for reasons of computational efficiency, that the components of the system can be arranged at any location within a distributed network of components without affecting the operation of the system.”.  

Accordingly, the prior art references teach all of the claimed elements were known.

The combination of the known elements is achieved by a known method of authenticating a user of an electric vehicle and placing sensors in any position area or zone of a vehicle. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the electric vehicle of Dugas would be able to be unlocked by an approved renter by having sensors located in an appropriate area.

Further, it is considered that the various sensors and sensor locations are nothing more “equivalent techniques” for those taught by the prior art.  As such, an express suggestion to substitute the equivalent techniques of Ricci with those of Dugas need not be present because it would have been obvious to one of ordinary skill in the art per the following case law:  
In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)
Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Ricci to the prior art of Dugas as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Claims 11 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20080105483 A1 to Dugas; David as applied to the claims above in view of US 20190378055 A1 to Whitt; Carlos Ellis et al. (Whitt) and JP2013203294 to Honda (Cited in the 08/24/2021 IDS).

Regarding claim 11 Dugas teaches the limitation the method as claimed in claim 10, wherein after controlling the electric vehicle to switch from the motor control unshielded state to the motor control shielded state, the method further comprises: 
under a condition in which the time that the electric vehicle is continuously in the unlocked and motor control shielded states, a wheel speed is zero and a kickstand is in a placed-down state exceeds a target time threshold, changing the state of the electric vehicle drivetrain to an undrivable condition in for example, para:
“[0036] A side stand sensor 35 is preferably operably connected to a side stand 31. The side stand 31 is an operator manipulable portion because the operator can retract the side stand 31, such as before driving and preferably during starting, and unfold the side stand 31 to an extended position during rest to stabilize the vehicle 10 when the propulsion system 27 is deactivated, the vehicle is stopped, or the operator dismounts the vehicle 10. Accordingly, in each location, the sensors 34-37 detect whether the corresponding operator-manipulable portion is in a drivable position (e.g., side stand 31 is retracted) or in a stationary position (e.g., side stand 31 is extended). Preferably, if the sensors 34-37 detect a drivable position, the sensors 34-37 send signals to a controller 40 indicating that the parameter is satisfied.”.  

Dugas does not appear to expressly disclose however Whitt teaches under a condition in which the time that the electric vehicle is continuously in the unlocked and motor control shielded states, a wheel speed is zero and a kickstand is in a placed-down state exceeds a target time threshold, locking an electric vehicle in for example, paras:
“[0033] In some embodiments, sensor 508 and/or sensor 510 may detect a physical locked state of PMV 506. For example, sensor 508 and/or sensor 510 may detect that a physical locking mechanism of PMV 506 is engaged to prevent one or more wheels of PMV 506 from rotating and/or to physically attach PMV 506 to an immobile object (e.g., a docking station and/or a bike rack). In some embodiments, physical locking mechanisms of PMV 506 may automatically engage in certain situations. For example, a physical locking mechanism may lock PMV 506 to a docking station when the physical locking mechanism detects contact with the docking station. Additionally or alternatively, sensor 508 and/or sensor 510 may include sensors that detect the state of a kickstand, sensors that receive data from a rear-facing camera 

Wherein it is understood that sensor 508 detects the state of the kickstand exceeds a target time threshold which given the Broadest Reasonable Interpretation of a target time threshold connotes the time it takes for the sensors to communicate the state of the kickstand and then locks the one or more wheels. 

Honda also teaches monitoring the state of the kickstand and locking the vehicle when the kickstand has been operated for a “target time threshold” in for example, 
“ The ECU 140 outputs, to the mobile terminal 2 via the external connection device 100, boarding / alighting information indicating whether or not a passenger (which may not be a driver) is on the electric motorcycle 1. The ECU 140 determines whether or not a passenger is on the electric motorcycle 1, for example, a seating sensor 185 (see FIG. 1) that detects the seating of an occupant provided inside the seat 102, or a main stand of the electric motorcycle 1. 186 (see FIG. 1) or based on information of a detection result from a stand sensor (not shown) that detects the state of a side stand (not shown). FIG. 3 shows a configuration in which the ECU 140 determines whether or not a passenger is on the electric motorcycle 1 based on information on a detection result from the seating sensor 185.
 Note that the determination as to whether or not a passenger is on the electric motorcycle 1 may be based on a result obtained by combining detection results of a plurality of sensors. For example, when determining whether or not the occupant is on the electric motorcycle 1 based on the result of combining the seating sensor 185 and the stand sensor, the ECU 140 determines according to the following state. The ECU 140 detects that the stand is raised by the stand sensor, and determines that the passenger is on the electric motorcycle 1 when the seat sensor 185 detects that the occupant is on the vehicle. . The ECU 140 detects that the stand has been lowered by the stand sensor, and determines that the driver has got off the electric motorcycle 1 when the seating sensor 185 has detected that the occupant is getting off”

And claim 1:
“A vehicle lock system (10) for locking the vehicle (1) to a state in which the vehicle (1) cannot travel when a driver gets off the vehicle (1)
…When the boarding / alighting information indicates that the driver is not in the vehicle, the vehicle (1) is in a locked state in which it cannot travel…” 
 
Accordingly, the prior art references teach all of the claimed elements were known.

The combination of the known elements is achieved by a known method of automatically locking an electric vehicle based on the detection of a kickstand sensor indicating that the user has dismounted or gotten off the electric vehicle. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the kickstand sensor of the electric vehicle of Dugas would be able not only shut down the propulsion system but also to lock the electric vehicle when the kickstand is placed down.

Further, it is considered that these are nothing more than “equivalent techniques” for those taught by the prior art.  As such, an express suggestion to substitute the equivalent techniques of locking as taught by Whitt and Honda with those of Dugas need not be present because it would have been obvious to one of ordinary skill in the art per the following case law:  
In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)


Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Whitt and Honda to the prior art of Dugas as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 22 and the limitation the electric motor as claimed in claim 21, wherein the electric vehicle further comprises: 
a locking module, configured to lock, after the electric vehicle is controlled to switch from the motor control unshielded state to the motor control shielded state, under a condition in which the time that the electric vehicle is continuously in the unlocked and motor control shielded states, a wheel speed is zero and a kickstand is in a placed-down state exceeds a target time threshold, the electric vehicle see the rejection of corresponding parts of claim 11 immediately above incorporated herein.  

Claims 12 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20080105483 A1 to Dugas; David in view of US 20190378055 A1 to Whitt; Carlos Ellis et al. (Whitt) as applied to the claims 11 and 22 above and further in view of US 20090066499 A1 to Bai; Yun et al. (Bai).

Regarding claim 12 and the limitation the method as claimed in 11, wherein after controlling the electric vehicle to switch from the motor control shielded state to the motor control unshielded state, the method further comprises: 
controlling an electric vehicle state indicator lamp of the electric vehicle to adjust 4PN109090_NENBfrom a first display state to a second display state see Dugas para:
“[0032] FIG. 3 shows an exemplary rider display console 70 for the scooter 10. The rider display console 70 includes a speedometer 74 and other vehicle performance gauges, such as a RPM meter 75, as well as an ignition switch 76, suitable for insertion of a conventional key or unlocking device. In some embodiments of the present invention, the rider display console 70 the scooter 10 includes, one or more messaging units 7, such as a singular display, such as a liquid display crystal (LCD) display, preset icons, lights, as shown in 71-73, representing icons for a deactivated condition, a pre-activation condition, preferably the "initial" and "ready" conditions, and a "go" condition, or other audio/visual indicators, as generally known in the art accessible (e.g., viewable or hearable) to the operator and preferably located on or proximal to the handle bar 16. The messaging unit 7 may include pictorial or worded icons 71-73 that include a back light when activated, such as when the system switches conditions.”, and/or, 

controlling a prompt tone sent by the electric vehicle to adjust from a first predetermined prompt tone to a second predetermined prompt tone see Dugas para [0032] above wherein it is understood that other audio indicators as generally known in the art connotes adjusting from a first predetermined prompt tone of silence to a second predetermined prompt tone that is audible, 
wherein the electric vehicle state indicator lamp is located on other positions, except for a position where an instrument is located see Dugas Fig. 3 wherein it is 
on the handlebar of the electric vehicle see Dugas para [0032] above that teaches  “other audio/visual indicators, as generally known in the art accessible (e.g., viewable or hearable) to the operator and preferably located on or proximal to the handle bar 16.”, 
or the electric vehicle state indicator lamp is located on an upper portion of a handlebar vertical pipe of the electric vehicle see Dugas para [0032] “proximal to the handle bar 16.”.  

While it is considered that Dugas teaches the invention as explained above, if Applicant is of the opinion that Dugas does not expressly disclose controlling a prompt tone sent by the electric vehicle to adjust from a first predetermined prompt tone to a second predetermined prompt tone then resort may be had to the teachings of Bai para:
“[0024] The system may include one or more sound profiles that represent different sounds of the vehicle. The system may also have one or more sound suites wherein each sound suite may have a plurality of sound profiles. For example, one sound profile may simulate a particular type of car noise, etc. . . . Each sound profile may have various properties (unique or not) such as periodicity, frequency range, pitch, tone, timbre, beat, etc. As an example, each sound suite of the system may have one or more vehicle operations sounds that may include, but are not limited to, a start-up sound, a combustion engine status (on/off, etc.), an electric motor status (on/off, rpm, etc.), drive mode sounds (Park, Drive, Reverse, Neutral and or Cruising), a speed sound, a turning projection sound, a steering wheel position, a side-ways acceleration sound, an acceleration/deceleration, a tachometer/Engine RPM sound, a pedal position, a accelerometer sound and/or a battery recharging/regenerative breaking sound. As another example, each sound suite of the system may have one or more vehicle status sounds that may include, but are not limited to, a vehicle locked/unlocked sound, a doors opening/closing sound, a hood opening/closing sound, a trunk opening/closing sound, a gas door opening/closing sound, a sunroof open/closed sound, a parking brake 

Accordingly, the prior art references teach all of the claimed elements were known.

The combination of the known elements is achieved by a known method of providing sounds to an electric vehicle. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the electric vehicle of Dugas would be able to indicate to the user  “an electric motor status (on/off, rpm, etc.),”.

Further, it is considered that the prompt tone is an “equivalent technique” for those taught by the prior art.  As such, an express suggestion to substitute the equivalent techniques of Bai with those of Dugas need not be present because it would have been obvious to one of ordinary skill in the art per the following case law:  
In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)
Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious



Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Bai to the prior art combination of Dugas as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 23 and the limitation the electric motor as claimed in claim 13, wherein the electric vehicle further comprises: 
a fourth control module, configured to control, after the electric vehicle is controlled to switch from the motor control unshielded state to the motor control shielded state, an electric vehicle state indicator lamp of the electric vehicle to adjust from a first display state to a second display state see the teachings of Dugas above, and/or, 
control a prompt tone sent by the electric vehicle to adjust from a first predetermined prompt tone to a second predetermined prompt tone see the teachings of Bai above, 
wherein the electric vehicle state indicator lamp is located on other positions, except for a position where an instrument is located, on the7 PN109090_NENBhandlebar of the electric vehicle, or the electric vehicle state indicator lamp is located on an upper portion of a handlebar vertical pipe of the electric vehicle see the rejection of corresponding parts of claim 12 above incorporated herein.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Bai to the prior art of Dugas as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching, inter alia, the state of the art at the time of the invention.  For example:
US 6177879 B1 to Kokubu; Mamoru teaches inter alia, an electric vehicle rental system that unlocks various aspects of the electric vehicle.  See Fig. 3 and claim 1. 

US 20110060481 A1 to KANG; Dong Seok teaches inter alia, an electric vehicle antitheft method and system for motorcycles using a smart remote controller for authentication.  See Fig. 1 and claim 1. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].


Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665                                                                                                                                                                                                        20220211